DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to application 17/486239 filed on 9/27/21. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant's claim for a provisional application filed on 1/14/21.

Information Disclosure Statement
The Information Disclosure Statement received on 1/19/22 has been considered.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The prior art of record, US 2020/0120340 A1 to Park et al. (hereinafter "Park") does not disclose selecting a second set of layers from the neural network and a second plurality of weights, based on the plurality of quantization parameters; generating a quantization parameter value, based on the plurality of quantization parameters; and computing an inference output, based on the first masked weights and the second plurality of weights, using the generated quantization parameter value.
Rather, Park discloses  a method of processing a video with a multi-quality loop filter using a multi-task neural network, the method being performed by at least one processor, and the method comprising: generating a plurality of model IDs, based on a plurality of quantization parameters in an input; selecting a first set of masks, each mask in the first set of masks corresponding to one of the generated model IDs; performing convolution of a first plurality of weights of a first set of layers of a neural network and the selected first set of masks to obtain first masked weights; selecting a second set of layers from the neural network and a second plurality of weights.
Similar reasoning applies to claim(s) 8 and 15 mutatis mutandis. Accordingly, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Allowable Subject Matter
Claims 1-20 are allowable.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2022/0067525 A1 discloses techniques for pruning neural networks.
        2.    US 2021/0114627 A1 discloses neural networks for navigation of autonomous vehicles based upon predicted human intents.
        3.    US 2019/0180177 A1 discloses method and apparatus for generating fixed point neural network.

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485